     Case 5:18-cv-00523 Document 32 Filed 07/11/19 Page 1 of 3 PageID #: 181



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


ORMAND R. BROOKS,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 5:18-cv-00523

ARCH COAL, INC.,

                              Defendants.



                                   ORDER OF DISMISSAL


       The Court has reviewed the Joint Motion for Leave to File the Parties’ Joint Motion for

Approval of Settlement Agreement and Release and Dismissal of Lawsuit with Prejudice Under

Seal (Document 29), the attached Joint Motion for Approval of Settlement Agreement and Release

and Dismissal of Lawsuit with Prejudice (Document 29-1), and the Joint Response in Support of

Joint Motion for Approval of Settlement Agreement and Release and Dismissal of Lawsuit with

Prejudice and Joint Motion for Leave to File Under Seal (Document 31) filed in response to a

Court order requesting additional information.

       Settlements of cases brought pursuant to the Fair Labor Standards Act (FLSA) are subject

to court approval. “The settlement must reflect a fair and reasonable resolution of a bona fide

dispute over FLSA provisions, which includes a finding with regard to (1) whether there are FLSA

issues actually in dispute, (2) the fairness and reasonableness of the settlement in light of the

relevant factors from Rule 23, and (3) the reasonableness of the attorneys' fees, if included in the

agreement.” Duprey v. Scotts Co. LLC, 30 F. Supp. 3d 404, 408 (D. Md. 2014) (internal
    Case 5:18-cv-00523 Document 32 Filed 07/11/19 Page 2 of 3 PageID #: 182



punctuation, quotation marks, and citations omitted). The parties have outlined the Plaintiff’s

total alleged unpaid overtime wages, the legal arguments supporting and opposing liability, and

the parties’ negotiations and reasoning in reaching their proposed settlement. In light of those

factors, particularly the parties’ and attorneys’ careful assessment of the risks of litigation and

considered opinion that the settlement is fair and in the best interests of the Plaintiff, the Court

finds that the settlement is appropriate and should be approved. The total amount of the Plaintiff’s

alleged unpaid overtime wages totals $23,506.00. The global settlement of $22,500.00, inclusive

of attorneys’ fees and costs, provides reasonable compensation and promotes the interests

protected by the FLSA while accounting for the risks of litigation and the possibility that the Court

or jury would resolve disputed issues in favor of the Defendant.

       The Court has also carefully considered the motion to seal. Several courts in this Circuit

have found a common law and/or First Amendment right of access to court records applicable to

court approval of FLSA settlements. See, e.g., Kianpour v. Rest. Zone, Inc., No. CIV.A. DKC

11-0802, 2011 WL 3880463, at *1 (D. Md. Aug. 30, 2011) (explaining that the requirement that

FLSA settlement be judicially approved implicates a public right to access records associated with

such settlements and distinguishes FLSA settlements from other civil settlements that may be

confidential); Browne v. The Pantry, Inc., No. 1:11-CV-587, 2011 WL 5119263, at *2 (M.D.N.C.

Oct. 28, 2011) (same); Miles v. Ruby Tuesday, Inc., 799 F. Supp. 2d 618, 622–23 (E.D. Va. 2011)

(“If a court’s review of a settlement is sealed, Congress and the public lose the ability to assess

whether the settlement is consistent with the statute’s terms and purposes” because sealing

prevents both contemporaneous review and subsequent aggregation of information related to

FLSA enforcement).
    Case 5:18-cv-00523 Document 32 Filed 07/11/19 Page 3 of 3 PageID #: 183



         The parties argue that the Joint Motion for Approval and the Settlement Agreement should

be sealed because they “include[] information that the parties view as confidential” and because

the parties “wish[] that the terms remain confidential.” (Resp. at 3.) They note that district

courts in the Southern District of West Virginia have previously approved motions to seal in FLSA

cases.

         Those cases do not contain the detailed analysis regarding public access to FLSA

settlements included in the cases cited above. Because the Defendants have not set forth good

cause supporting sealing the settlement in this case sufficient to outweigh the public right of access,

the Court finds that the motion to seal must be denied.

         Wherefore, after careful consideration, the Court ORDERS that the Joint Motion for Leave

to File the Parties’ Joint Motion for Approval of Settlement Agreement and Release and Dismissal

of Lawsuit with Prejudice Under Seal (Document 29) be DENIED, that the attached Joint Motion

for Approval of Settlement Agreement and Release and Dismissal of Lawsuit with Prejudice

(Document 29-1) be FILED on the public docket TEN DAYS following entry of this Order unless

either party objects and proposes appropriate redactions for Court approval prior to that date. The

Court further ORDERS that the Joint Motion for Approval of Settlement Agreement and Release

and Dismissal of Lawsuit with Prejudice (Document 29-1) be GRANTED, that the settlement

agreement be APPROVED and that this matter be DISMISSED with prejudice.

         The Court DIRECTS the Clerk to send a certified copy of this Order to counsel of record

and to any unrepresented party.

                                               ENTER:          July 11, 2019
